Citation Nr: 1046330	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  99-13 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include as secondary to service-connected atrial fibrillation. 

2.  Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to April 1983 
with subsequent service in the United States Army Reserves.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from February 2004 and July 2004 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In the February 2004 rating decision that is a subject of this 
appeal, the RO reopened and denied the claim for service 
connection for a psychiatric disorder as secondary to atrial 
fibrillation.  In December 2007, the Board remanded the claim for 
a psychiatric disorder, but phrased the issue as entitlement to 
service connection for a psychiatric disorder, currently 
diagnosed as schizoaffective disorder, including as secondary to 
atrial fibrillation.  The Board did not address whether new and 
material evidence had been submitted to reopen the claim despite 
a previous March 1993 Board decision denying a claim for service 
connection for a psychiatric disorder.  When the claim returned 
to the Board in November 2010, it determined that new and 
material evidence had been submitted to reopen the claim.  The 
reopened claim was then remanded for further development.  The 
case has now returned to the Board for further appellate action, 
and the Board has framed the issue as reflected on the first page 
of this decision. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, currently diagnosed as a 
nonspecified mood disorder and nonspecified psychosis, had its 
onset during active duty service. 

2.  The Veteran's PTSD is due to an in-service stressor for which 
there is corroborative evidence.

3.  A personality disorder was aggravated during active duty 
service. 
CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, currently diagnosed as a 
nonspecified mood disorder and nonspecified psychosis, was 
incurred during active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).

2.  PTSD was incurred due to active duty service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304(f).

3.  A personality disorder was aggravated during active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303(c), 4.9 (2010), VAOPGCPREC 82- 90, 55 Fed. Reg. 45,711 
(1990) .


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in proceeding 
with this appeal given the favorable nature of the Board's 
decision.  

The Veteran contends that service connection is warranted for a 
psychiatric disorder as it was incurred during active duty 
service or, alternatively, that it is secondary to service-
connected atrial fibrillation.  Initially, the Board notes that 
the Veteran has also claimed entitlement to service connection 
for PTSD and various personality disorders.  As VA provides 
specific regulations pertaining to service connection for these 
conditions, they will be addressed separately from the Veteran's 
other psychiatric disabilities.  

Service treatment records contain several findings indicative of 
a psychiatric disorder.  In January 1983, the Veteran was 
referred for a psychiatric consultation after exhibiting 
irrational behavior during an emergency room visit for chest 
pain.   The recommended consultation was performed in January 
1983, but a valid evaluation could not be made due to the 
Veteran's uncooperative behavior and barely suppressed anger.  
During the consultation, the Veteran reported that he experienced 
problems with his nerves as his service duties included caring 
for terminally ill patients.  He also reported having nervous 
trouble during an August 1984 reserves medical evaluation and was 
unsure if he experienced periods of depression or excessive 
worry.

Service personnel records also document behavioral problems 
during service.  The  Veteran was court-martialed in June 1981for 
disobeying an order and disrespecting a superior officer, 
received behavioral counseling in October 1981 following 
incidents where he wrote bad checks in June and July 1981, and 
failed to perform or report for duty in March, June, September, 
and December 1982.  He was also arrested by military police in 
October 1982 for driving an uninsured and unlicensed vehicle.  

The record clearly establishes the presence of a current acquired 
psychiatric disability.  In fact, the post-service evidence 
contains numerous complaints and treatment for psychiatric 
disorders dating from April 1987 when the Veteran complained of 
depression and insecurity at the Tampa VA Medical Center (VAMC).  
Throughout the claims period, the Veteran has been diagnosed with 
multiple psychiatric disorders including schizoaffective 
disorder, nonspecified mood and anxiety disorders, major 
depressive disorder, adjustment disorder, and a nonspecified 
psychosis.  Additionally, the service treatment and personnel 
records document psychiatric symptoms and behavioral problems.  
The Board therefore finds that two of the three elements 
necessary for service connection-a current disability and an in-
service injury-are demonstrated.

With respect to the third element of service connection, i.e. a 
link between the Veteran's diagnosed acquired psychiatric 
disorders and active duty service, the record includes a private 
medical opinion in support of the claim.  In December 2004, a 
private psychologist found that the Veteran's psychiatric 
condition, diagnosed as schizoaffective disorder, had its onset 
during active duty service based on review of the service and 
post-service records.  The private psychologist's medical opinion 
included a well-supported and well-reasoned rationale with 
numerous citations to the Veteran's specific service and VA 
medical records.  It is therefore afforded significant probative 
weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the probative value of a medical opinion comes from when the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed).  

The record also contains medical evidence weighing against the 
claim, including  two VA medical opinions.  A VA psychiatric 
examiner, who examined the Veteran and reviewed the claims folder 
in March 2009 and May 2010, found that the diagnosed nonspecified 
mood disorder and psychosis were not incurred during active duty 
service.  The examiner noted that there were no psychiatric 
symptoms consistent with these conditions during service, and the 
Veteran's traumatic childhood, personality disorder, and 
polysubstance abuse were other probable causes of his current 
disability.  The VA examiner also provided a rationale for the 
stated medical opinions in a March 2009 addendum report and May 
2010 examination report.  Recent VAMC records also contain 
evidence of a nonservice-related etiology for the Veteran's 
conditions, as he was diagnosed and treated for a cocaine and 
alcohol-related mood disorder.

The Board has also considered the statements of the Veteran.  Lay 
statements, such as those made by the Veteran, are considered to 
be competent evidence when describing the features or symptoms of 
an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   
However, once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).

In this case, while the Board finds that the Veteran's reported 
history as a whole is not credible, the record does confirm some 
aspects of his statements to VA.  Throughout the claims period, 
the Veteran has reported that his psychiatric symptoms began 
during active service, and as discussed above, service records 
corroborate incidents of behavior and emotional responses 
consistent with a psychiatric condition.  However, in the context 
of describing the specific symptoms and treatment associated with 
his psychiatric problems, the Veteran's health care providers 
have described his reports as unreliable and vague.  The Veteran 
was also characterized as a "disastrously poor historian" by a 
VA physician in a December 2008 discharge from a VA psychiatric 
hospital.  As the credibility of the Veteran's reported history 
is reduced, the Board cannot find that it absolutely supports his 
claim for service connection. 

The record therefore contains evidence both for and against the 
claim.  Supporting the Veteran's contentions are the contents of 
his service records and the December 2004 opinion of the private 
psychologist.  Conversely, the record contains two VA medical 
opinions and VAMC records suggesting alternate etiologies for the 
Veteran's acquired psychiatric condition.  When the evidence is 
weighed, the Board finds that it is at least in equipoise on the 
question of whether the Veteran's acquired psychiatric disorder, 
currently diagnosed as a nonspecified mood disorder and 
nonspecified psychosis, is related to active duty service.  
Service connection is therefore warranted for the Veteran's 
acquired psychiatric disability.  

With respect to the Veteran's PTSD, the Board finds that the 
record also supports a finding of service connection.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM 
IV)); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  As noted 
above, the Veteran has been diagnosed with PTSD throughout the 
claims period (and most recently by the May 2010 VA examiner) and 
service records document instances of psychiatric treatment and 
symptoms.  In addition, the May 2010 VA examiner found that the 
Veteran's current PTSD was related to his reported in-service 
stressor of caring for severely and terminally ill patients in 
the course of his duties during military service.  

The Veteran has not alleged any involvement in combat, and 
service personnel records do not provide any evidence confirming 
the Veteran's participation in combat.  Where a determination is 
made that a Veteran did not "engage in combat with the enemy," 
or the claimed stressor is not related to combat, the Veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service records 
or other corroborative evidence which substantiates or verifies 
the Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The Veteran's DD-214 confirms his military occupational specialty 
(MOS) as a medical specialist.  In addition, during the January 
1983 in-service psychiatric consultation, the Veteran reported 
that caring for terminally ill patients was having a negative 
effect on his nerves.  The Board finds that these service records 
provide credible supporting evidence of the Veteran's reported 
in-service stressor.  As the record includes a diagnosis of PTSD, 
a medical opinion linking the diagnosis to an in-service 
stressor, and supporting evidence of the stressor, all the 
elements needed for service connection have been established.  
Accordingly, the evidence is in favor of the grant of service 
connection for PTSD.  

Finally, the Board will address the aspects of the Veteran's 
claim pertaining to his diagnosed personality disorders.   
Service connection for personality disorders is typically 
precluded as they are considered a constitutional or 
developmental defect and are not a disease or injury for the 
purposes of service connection.  38 C.F.R. § 3.303(c), 4.9 
(2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
Nonetheless, the VA Office of General Counsel has held that 
service connection may be granted for a congenital disorder on 
the basis of in-service aggravation.  See VAOPGCPREC 82- 90, 55 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-
85 (March 5, 1985) which in essence held that a disease 
considered by medical authorities to be of congenital, familial 
(or hereditary) origin by its very nature preexist claimants' 
military service).  In that regard, the General Counsel held that 
service connection for congenital, developmental or familial 
diseases may be granted if manifestations of the disease during 
service constitute aggravation of the condition.  See also 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 
4 Vet. App. 513, 514- 15 (1993).

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the evidence establishes in-service aggravation of the 
Veteran's personality disorder.  
There is no evidence of a personality disorder prior to service, 
and service records document symptoms and behavior consistent 
with a psychiatric condition.  The Veteran has also been 
diagnosed with a personality disorder consistently throughout the 
claims period, most recently during the March 2009 VA 
examination.  

Based on the totality of the evidence, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that an 
acquired psychiatric disability, to include a nonspecific mood 
disorder and nonspecific psychosis, was incurred during active 
military service.  Similarly the evidence establishes that PTSD 
was incurred due to the Veteran's reported in-service stressor 
and a personality disorder was aggravated during active duty 
service.  Accordingly, service connection for these disabilities 
is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.303.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as a nonspecified mood disorder and 
nonspecified psychosis, is granted.  

Entitlement to service connection for PTSD is granted. 

Entitlement to service connection for a personality disorder is 
granted. 


REMAND

A TDIU may be assigned where the combined rating for the 
Veteran's service-connected disabilities is less than total if 
the disabled Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  Specifically, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more; if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Before the Board can determine whether the Veteran meets the 
schedular criteria for a grant of TDIU, the Agency of Original 
Jurisdiction (AOJ) must implement the Board's decision to grant 
service connection for the Veteran's psychiatric disorders and 
assign initial disability ratings.  A decision regarding the 
claim for TDIU at this time would be premature, as stressed by 
the Court of Appeals for Veterans Claims (Court) in Harris v. 
Derwinski, 1 Vet. App. 180 (1991), and would violate the 
prejudice safeguard set forth in Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Implement the Board's grant of service 
connection for an acquired psychiatric 
disorder, PTSD, and personality disorder and 
assign initial disability ratings to these 
conditions. 

2.  Readjudicate the claim for entitlement to 
TDIU.  If the benefits sought on appeal are 
not granted, issue a supplemental statement 
of the case (SSOC) before returning the case 
to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


